Citation Nr: 1624545	
Decision Date: 06/20/16    Archive Date: 06/29/16

DOCKET NO.  09-50 065	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, Alabama


THE ISSUES

1.  Entitlement to an initial rating in excess of 10 percent for coronary artery disease status post bypass surgery.

2.  Entitlement to an initial rating in excess of 10 percent for primary vitiligo. 

3.  Entitlement to an initial rating in excess of 10 percent for hypertension. 

4.  Entitlement to an initial rating in excess of 10 percent for scars of the sternum and left leg. 

5.  Entitlement to an initial rating in excess of 10 percent for cervical spine degenerative spondylosis. 

6.  Entitlement to an initial rating in excess of 10 percent for posttraumatic stress disorder (PTSD).

7.  Entitlement to an initial rating in excess of 10 percent for tinnitus. 

8.  Entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right little finger. 

9.  Entitlement to an initial compensable rating for pterygium. 

10.  Entitlement to an initial compensable rating for left great toe hallux valgus. 

11.  Entitlement to an initial compensable rating for tension headaches. 

12.  Entitlement to service connection for hemorrhoids.

13.  Entitlement to service connection for allergic rhinitis.

14.  Entitlement to service connection for a gastrointestinal disorder, to include gastroesophageal reflux disease (GERD).

15.  Entitlement to service connection for a left knee disorder.

16.  Entitlement to service connection for a left hand disorder to include paresthesia. 

17.  Entitlement to service connection for a chronic disability manifested by tremors to include essential tremors and restless leg syndrome. 

18.  Entitlement to service connection for a left shoulder disorder. 

19.  Entitlement to service connection for a skin disorder other than primary vitiligo, to include herpes zoster, eczema, and dermatitis. 

20.  Entitlement to service connection for a white blood cell disorder, to include neutropenia and lymphocytosis.

21.  Entitlement to service connection for obstructive sleep apnea.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from December 1977 to June 2007. 

This matter comes before the Board of Veterans' Appeals (Board) from February 2008 and April 2008 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Montgomery, Alabama.  In February 2016, the Veteran testified at a hearing before the undersigned and a transcript of that hearing has been associated with the claims file.  

The Board has recharacterized and broadened the Veteran's claims of service connection for herpes zoster and eczema with dermatitis as a single claim of service connection for a skin disorder.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).

Similarly, given the Veteran's personal hearing testimony, the Board has recharacterized his claim for essential tremors as a claim for service connection for a chronic disability manifested by tremors, to include essential tremors and restless leg syndrome.  Id.

The claims of entitlement to service connection for a left knee disorder, a left hand disorder, a chronic disability manifested by tremors, a left shoulder disorder, a skin disorder other than primary vitiligo, a white blood cell disorder, and obstructive sleep apnea are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ). 


FINDINGS OF FACT

1.  In October 2015, prior to the promulgation of a decision in the appeal, the Veteran, via his then representative, notified VA that he was withdrawing his claims for higher ratings for coronary artery disease, primary vitiligo, hypertension, scars of the sternum and left leg, cervical spine degenerative spondylosis, PTSD, tinnitus, osteoarthritis of the right little finger, pterygium, left great toe hallux valgus, and tension headaches. 

2.  The Veteran's hemorrhoids had their inception during military service.

3.  The Veteran's allergic rhinitis had its inception during military service.

4.  The Veteran's gastrointestinal disorder, to include GERD, had its inception during military service.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of appeals as to the claims for higher ratings for coronary artery disease, primary vitiligo, hypertension, scars of the sternum and left leg, cervical spine degenerative spondylosis, PTSD, tinnitus, osteoarthritis of the right little finger, pterygium, left great toe hallux valgus, and tension headaches are met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for entitlement to service connection for hemorrhoids are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

3.  The criteria for entitlement to service connection for allergic rhinitis are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).

4.  The criteria for entitlement to service connection for a gastrointestinal disorder, to include GERD, are met.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Withdrawn Claims

In October 2015, prior to the promulgation of a decision in the appeal, the Veteran, via his then representative, notified VA that he was withdrawing his claims for higher initial ratings for coronary artery disease, primary vitiligo, hypertension, scars of the sternum and left leg, cervical spine degenerative spondylosis, PTSD, tinnitus, osteoarthritis of the right little finger, pterygium, left great toe hallux valgus, and tension headaches.  See October 23, 2015 VA Form 646.  Therefore, there remains no allegation of error of fact or law for appellate consideration with respect to these issues, the Board does not have jurisdiction to review them, and they are dismissed.  38 U.S.C.A. § 7105(b)(2), (d)(5); 38 C.F.R. § 20.204.

Service Connection

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a).  

Establishing service connection generally requires evidence of: (1) a current disability; (2) in-service incurrence of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).


Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under the laws administered by VA. VA shall consider all information and medical and lay evidence of record.  Where there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, VA shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

In evaluating the evidence in any given appeal, it is the responsibility of the Board to weigh the evidence and decide where to give credit and where to withhold the same and, in so doing, accept certain medical opinions over others.  Schoolman v. West, 12 Vet. App. 307, 310-11 (1999).  In this regard, the Board has been charged with the duty to assess the credibility and weight given to evidence.  Davidson v. Shinseki, 581 F. 3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  Indeed, the Court has declared that in adjudicating a claim, the Board has the responsibility to do so.  Bryan v. West, 13 Vet. App. 482, 488-89 (2000).  In doing so, the Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998).  

In this case, the post-service record shows the Veteran being diagnosed with hemorrhoids (see October 2007 VA examination and February 2008 colonoscopy), allergic rhinitis (see November 2007, April 2008, May 2009, and July 2011 treatment records from Maxwell Air Force Base), and GERD/reflux/chronic reflux esophagitis (see October 2008, September 2010, and July 2011 treatment records from Maxwell Air Force Base).  Moreover, under the heading "chronic problems" treatment records from Maxwell Air Force Base since December 2007 lists hemorrhoids, allergic rhinitis, and chronic reflux esophagitis.  Treatment records from Maxwell Air Force Base also show that since at least December 2007, that the Veteran takes medication for his allergic rhinitis (i.e. Zyrtec and later Flonase) and since at least 2010 he takes medication for his GERD (i.e., Nexium).  Therefore, the Board finds that the preponderance of the competent and credible evidence of record shows the Veteran has current disorders despite the fact that the October 2007 VA examiner neither diagnosed allergic rhinitis or GERD (the examiner did, however, diagnose asymptomatic hemorrhoids) because both allergic rhinitis and GERD were diagnosed during the pendency of the appeal.  See McClain v. Nicholson, 21 Vet. App. 319 at 321 (2007) (the requirement of a current disability is "satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim).

Similarly, the Veteran's service treatment records document his complaints and treatment for rectal bleeding (see service treatment record dated in July 2004) and note a history of hemorrhoids (see treatment record dated in October 2004).  Likewise, service treatment records document the Veteran's complaints of sinus congestion (see service treatment records dated in May 1981 and November 1982) and frequent colds (see examination dated in June 2001) as well as show him being diagnosed with rhinitis (see service treatment record dated in May 2000).  Similarly, service treatment records document the Veteran being diagnosed with gastritis/ reflux/GERD/chronic reflux esophagitis (see service treatment records date in June 1992, July 2004, October 2004, May 2005, January 2006, June 2006, August 2006, September 2006, and October 2006; esophago-gastro duodenoscopy report dated in October 2004; and UGI dated in January 2005).  In addition, the Veteran's February 2007 retirement examination noted a history of hemorrhoids, sinus congestion/history of chronic colds, and gastritis/GERD.  Moreover, in writings to VA and at his personal hearing the Board finds that the Veteran provided both competent and credible evidence of having observable symptoms of hemorrhoids, allergic rhinitis, and a gastrointestinal disorder (i.e., pain, seeing bloody tissue paper, a stuffy nose, a burning sensation in the chest, etc. . .) while on active duty because these symptoms come to his via his own senses.  See Davidson, supra.  Therefore, the Board finds that the preponderance of the competent and credible evidence of record shows the Veteran had evidence of hemorrhoids, allergic rhinitis, and a gastrointestinal disorder while on active duty.

Lastly, the Board finds that the Veteran has consistently provided credible evidence of recurrent symptoms of his hemorrhoids, allergic rhinitis, and a gastrointestinal disorder during service and since that time.  See Davidson, supra.  There is no competent opinion to the contrary.

In view of the foregoing, and affording the Veteran the benefit of the doubt, the Board finds that the competent and credible evidence of record reflects it is at least as likely as not that the Veteran's hemorrhoids, allergic rhinitis, and gastrointestinal disorder, including GERD, developed as a result of his active service.  Therefore, service connection is warranted.


ORDER

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for coronary artery disease status post bypass surgery is dismissed.

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for primary vitiligo is dismissed. 

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for hypertension is dismissed. 

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for scars of the sternum and left leg is dismissed. 

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for cervical spine degenerative spondylosis is dismissed. 

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for PTSD is dismissed.

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for tinnitus is dismissed. 

The appeal regarding the claim of entitlement to an initial rating in excess of 10 percent for osteoarthritis of the right little finger is dismissed. 


(ORDER CONTINUED)

The appeal regarding the claim of entitlement to an initial compensable rating for pterygium is dismissed. 

The appeal regarding the claim of entitlement to an initial compensable rating for left great toe hallux valgus is dismissed. 

The appeal regarding the claim of entitlement to an initial compensable rating for tension headaches is dismissed.

Service connection for hemorrhoids is granted.

Service connection for allergic rhinitis is granted.

Service connection for a gastrointestinal disorder, to include GERD, is granted.


REMAND

As to the claims of service connection for a left knee disorder, a left hand disorder, a chronic disability manifested by tremors, a left shoulder disorder, a skin disorder other than primary vitiligo, and a white blood cell disorder, the Board finds that the Veteran's earlier VA examinations inadequate given his documented service in Southwest Asia during the Persian Gulf War, because the examiners did not provide opinions needed to adjudicate the claims under 38 C.F.R. § 3.317 (2015).  See Joyner v. McDonald, 766 F.3d 1393, 1395 (Fed. Cir. 2014), (holding, in part, that the Board needs to always consider 38 U.S.C.A. § 1117 and 38 C.F.R. § 3.317 in cases in which Veterans have served in the Persian Gulf since August 2, 1990).  Therefore, the Board finds that it must remand these claims to provide the Veteran with new VA examinations to obtain adequate opinions as to the etiology of these disorders.  See 38 U.S.C.A. § 5103A(d); Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate). 
As to the claim of service connection for obstructive sleep apnea, in May 2012 the Veteran filed timely notice of disagreement with the February 2012 rating decision that denied him service connection for this disorder.  See 38 C.F.R. § 20.201 (2012).  Therefore, this matter must be remanded for issuance a statement of the case (SOC).  See Manlincon v. West, 12 Vet. App. 238 (1999).

Lastly, the Board notes that the Veteran testified that he receives ongoing treatment from the Maxwell Air Force Base.  The Veteran also testified that he received treatment from Dr. W. Joseph Leuschke at Baptist Hospital, Dr. Warren, and Jackson Hospital.  Therefore, while the appeal is in remand status the AOJ should obtain and associate with the claims file his most recent treatment records from these providers.  See 38 U.S.C.A. § 5103A(b);Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, these issues are REMANDED to the AOJ for the following actions:

1.  Associate with the claims file the Veteran's treatment records from the Maxwell Air Force Base dated since December 2011.  

2.  Associate with the claims file the Veteran's treatment records from the Central Alabama VA Health Care System since May 2012, including from the Montgomery VA Medical Center.

3.  With any necessary assistance from the Veteran, obtain and associate with the claims file any outstanding private treatment records, including those from Dr. Leuschke at Baptist Hospital, Dr. Warren, and Jackson Hospital. 

4.  Issue the Veteran a SOC addressing the Veteran's claim of entitlement to service connection for obstructive sleep apnea.  This issue should thereafter only be returned to the Board if the Veteran perfects his appeal by filing a timely Substantive Appeal.

5.  After undertaking the above development to the extent possible, schedule the Veteran for examination[s] to determine the origins of his left knee disorder, left hand disorder, a chronic disability manifested by tremors, left shoulder disorder, a skin disorder other than primary vitiligo, and white blood cell disorder.  The claims folder must be made available to and reviewed by the examiner[s].  After a review of the claims file and an examination of the Veteran, the examiner[s] should respond to the following questions:

(a)  Provide a diagnosis for all left knee, left hand, tremor, left shoulder, skin (other than primary vitiligo, to include herpes zoster, eczema and dermatitis) and white blood cell disorders (to include neutropenia and lymphocytosis) present since June 2007.  

If the Veteran does not now have, but previously had, any such condition, when did that condition resolve? 

(b) Is the Veteran's left knee, left hand, tremor, left shoulder, skin and white blood cell disability pattern consistent with: (1) a diagnosable but medically unexplained chronic multisymptom illness of unknown etiology, (2) a diagnosable chronic multisymptom illness with a partially explained etiology, or (3) a disease with a clear and specific etiology and diagnosis?

(c)  If, after examining the Veteran and reviewing the claims file, you determine that the Veteran's disability pattern is either a diagnosable chronic multi-symptom illness with a partially explained etiology ((b)(2) above), or a disease with a clear and specific etiology and diagnosis ((b)(3) above), then please opine as to whether it is at least as likely as not (50 percent or greater probability) related to presumed environmental exposures experienced by the Veteran during service in Southwest Asia.

(d) For each diagnosed disorder, please also opine as to whether it is at least as likely as not (50 percent or greater probability) that the disorder had its onset directly during active duty or is otherwise related to any event or injury during active duty, to include as a result of documented neutropenia/possible lymphocytosis, left knee pain/swelling, left hand paresthesia, spontaneous movements, left shoulder pain, herpes zoster and eczema therein.

(e) As to each diagnosed white blood cell disorder, including neutropenia and lymphocytosis, please also opine as to whether it is at least as likely as not (50 percent or greater probability) that such disability was (1) caused or (2) aggravated (permanently worsened beyond the normal progression of the disease) by the Veteran's service-connected hypertension.

In answering all questions, please articulate the reasoning underpinning your conclusions.  That is, (1) identify what facts and information--whether found in the record or outside the record--support your opinion, and (2) explain how that evidence justifies your opinion.  

6.  Then readjudicate the issues of entitlement to service connection for a left knee disorder, a left hand disorder, a chronic disability manifested by tremors, a left shoulder disorder, a skin disorder other than primary vitiligo, and a white blood cell disorder, and issue a Supplemental SOC, as appropriate.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
S. BUSH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


